Fourth Court of Appeals
                               San Antonio, Texas
                                      July 17, 2014

                                   No. 04-14-00331-CV

                                     Gene DEVOLL,
                                        Appellant

                                            v.

                     Rebecca DEMONBREUN and William Dowds,
                                  Appellees

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-05169
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
       The Appellee’s Opposed Motion to Extend Time to File Brief is GRANTED. The
appellee’s brief is due on August 8, 2014.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court